Citation Nr: 1521708	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied the Veteran's request to reopen previously-denied claims seeking service connection for hearing loss and sinusitis, and also denied new claims seeking service connection for rhinitis and obstructive sleep apnea.  

In March 2012 the Veteran testified before the undersigned Veterans Law Judge    in a Travel Board hearing at the RO in San Antonio, Texas.  A transcript of his testimony is of record.

The Board issued a decision in November 2013 that in relevant part reopened the previously-denied claims seeking service connection for hearing loss and sinusitis and remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication of the merits.  The Board's action also remanded the issues of service connection for rhinitis and obstructive sleep apnea for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's appeal originally included a claim for service connection for tinnitus.  The AOJ recently issued a rating decision in November 2014 that granted service connection for tinnitus.  As this rating decision represents a grant of the benefit claimed, the issue of entitlement to service connection for tinnitus is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 


FINDINGS OF FACT

1.  Hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service, and the most probative evidence of record states that a current hearing loss disability is not related to service.    

2.  The Veteran is not shown to have had chronic sinusitis in service or to have current chronic sinusitis.

3.  The most probative evidence of record indicates that allergic rhinitis and obstructive sleep apnea are not related to service.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2014).

2.  The requirements to establish service connection for rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 

3.  The requirements to establish service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 

4.  The requirements to establish service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, the RO sent the Veteran compliant VCAA notice in May 2007, and the Veteran had ample opportunity to respond prior to the March 2008 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

The Board previously determined that additional medical examination was warranted before the appeal could be adjudicated, and remanded the case back to the AOJ for that purpose.  The requested examinations were performed in March 2014, with addendum opinion in November 2014.  The Board has reviewed the examination reports and finds the AOJ substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran and the Veteran testified as to in-service events, symptoms, and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service connection for hearing loss

Where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system such as sensorineural hearing loss (SNHL) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran had an enlistment physical examination in August 1967 in which audiological evaluation was essentially normal.  In a self-reported Report of Medical History in June 1975 the Veteran denied history of hearing loss, and the corresponding Report of Medical Examination (with audiometric evaluation) shows normal hearing.  The Veteran had a periodic physical examination in June 1979 in which the audiometric evaluation was again essentially normal.  In April 1987 the Veteran was treated in service for earache in the right ear, characterized as otitis media.  The Veteran had a retirement physical examination in September 1987.     In the self-reported Report of Medical History the Veteran again denied history     of hearing loss, and the corresponding Report of Medical Examination (with audiometric evaluation) shows normal hearing at separation.

The Veteran had a PULHES profile of H-1 throughout his service.  (The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 for high level of fitness to 4 for medical condition or physical defect that is below the level of medical fitness required for retention in the military service.  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The Veteran's DD Form 214 shows that he served for 20 years and 6 months in the primary specialty of Personnel Technician.

Treatment records from Dr. DJF, a private ear/nose/throat (ENT) specialist, show that the Veteran was treated on numerous occasions for removal of cerumen from the ear.  In August 2005 the Veteran was noted to have mild bilateral hearing loss.  The Veteran stated he had been told during service that he had some hearing loss but the report cites "min. military noise exposure."  The report states the Veteran currently engaged in duck hunting but had no current occupational noise exposure.

In April 2006 Dr. DJF submitted a letter asserting that the Veteran has noise-induced SNHL that is consistent with a history of service-related exposure to aircraft noise.

The Veteran had a VA audiological compensation and pension (C&P) evaluation in September 2007, performed by an audiologist who reviewed the claims file.  The Veteran complained of bilateral hearing problems that had developed over the past 10 years; he also reported a history of ear infections and [in-service] head trauma during a baseball game.  The Veteran reported history of service-related noise exposure in the form of aircraft and ground power unit noise while loading and unloading military aircraft; he denied occupational noise exposure after service.  Audiological evaluation produced puretone scores that are not considered disabling by the standards of 38 C.F.R. § 3.385.  The audiologist diagnosed mild bilateral SNHL at the range of 3000-4000 Hertz (Hz) and stated an opinion that such  hearing loss is not likely related to service-related noise exposure.  As rationale the audiologist stated that STRs showed normal puretone thresholds from 500-6000 Hz in 1975 and also in 1987.

The Veteran had a VA audiological consult in July 2009 due to complaint of worsening hearing.  The audiologist attempted to perform audiometric testing but the resultant audiogram was considered to be invalid.  The Veteran was rescheduled for another audiometric test at a later date.

The Veteran subsequently had a VA audiological consult in August 2009 in which audiometric testing was successful.  The Veteran was shown to have bilateral hearing loss to a degree considered disabling by the standards of 38 C.F.R. § 3.385.  The audiologist's impression was mild-to-moderate high frequency SNHL at 3000-8000 Hz.  In July 2009 the Veteran was prescribed hearing aids to address moderate-to-severe SNHL; the Veteran received his hearing aids in October 2009.

A private audiogram in June 2010 shows mild-to-moderate SNHL bilaterally, right worse than left.

In March 2012 the Veteran testified that while stationed in Guam for two years he performed additional duties on the aircraft flight line, where he was exposed to jet engine noise; during these duties he was provided earmuff-type hearing protection.  He also experienced environmental engine noise by being stationed at other Air Force facilities.  He experienced noise of small arms fire during weapons qualification, during which he was provided earplugs but he could still hear the noise of the weapons.    

The Veteran had a VA C&P audiological evaluation in March 2014 in which the audiologist diagnosed bilateral SNHL in the frequency range 500-4000 Hz, shown on audiometric testing to meet the criteria of 38 C.F.R. § 3.385 as disabling.  The audiologist stated it was not possible to provide an opinion regarding the etiology  of this hearing loss because no treatment records had been provided for review.  Thereafter, in November 2014 a VA physician reviewed the VA evaluation in conjunction with the claims file and expressed an opinion that the Veteran's   current hearing loss is not likely related to service.  As rationale, the reviewing physician stated that the Veteran's service record showed normal hearing patterns as demonstrated by contemporaneous audiometric testing; therefore, it is not likely that the Veteran retired from service with a permanent shift in his hearing.  Rather, the Veteran's hearing loss is more likely to be etiologically related to the normal aging process.   

Review of the evidence of record shows the Veteran to have a current hearing loss that is considered disabling under the criteria of 38 C.F.R. § 3.385.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In the present case, hearing loss disability was not shown in service, as indicated by his normal hearing evaluations therein.  Further, there is no competent evidence showing hearing loss to a compensable degree in the year following discharge from service.  Indeed, during audiological evaluation in September 2007, hearing loss was still not shown to a compensable degree.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.

Turning to the question of whether the Veteran's hearing loss is otherwise related   to service, the record shows conflicting medical opinions.  Dr. DJF stated that the Veteran has noise-induced SNHL that is consistent with service-related noise exposure, while the VA reviewing physician in November 2014 asserted instead  that the Veteran has age-related hearing loss that is not etiologically related to service.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases,    the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the opinion of the VA reviewing physician to be the more probative than the opinion from Dr. DJF.  Dr. DJF did not provide a fully-articulated opinion, but merely stated the Veteran's hearing loss was "consistent with" military noise exposure, whereas the VA reviewing physician provided a fully-articulated opinion that the Veteran's claimed disability is not likely related    to service.  Indeed, the Board finds it curious that in a 2005 treatment note that Dr. DJF indicated the Veteran duck hunts, had no post service occupational noise exposure and had minimal military noise exposure, but later asserts in 2006 in a letter that the Veteran's hearing loss is consistent with service-related noise exposure to air craft noise.  Such inconsistency in what is noted in treatment records versus what is provided in a letter to support a claim further reduces the probative value of the opinion.  Finally, Dr. DJF did not provide a supporting rationale for his opinion, whereas the VA reviewing physician provided clinical rationale and cited to the records in the file in support of his opinion.  Accordingly, the Board finds the opinion of the VA examiner to be entitled to greater probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current hearing loss disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the etiology of hearing loss is    a complex medical question since hearing loss can arise from multiple etiologies.  Accordingly, the specific etiology of the Veteran's hearing loss disability is not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion       of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the most probative evidence indicates the Veteran's hearing loss disability was not shown in service or to a compensable degree within the first year after discharge from service, and that the current hearing loss disability is not related     to service.  Accordingly, the requirements to establish entitlement to service connection are not met and the claim must be denied.

In arriving at the determination above the Board has considered the benefit-of the doubt rule, but as the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.   Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
 
Service connection for rhinitis and sinusitis

The Veteran had an enlistment physical examination in August 1967 in which the nose, sinuses, mouth and throat were characterized as normal on examination.  In the corresponding self-reported Report of Medical History the Veteran denied any history of sinusitis.

During service the Veteran presented to the ear, nose and throat (ENT) clinic in August 1968 complaining of spitting blood; he reported a history of sinus problems and having broken his nose in 1965 (prior to service).  Clinical examination found a slight leftward deviated septum but the mouth and nose were otherwise normal.  

During service the Veteran was treated for intermittent viral upper respiratory infections (URIs) November 1970 and January 1971.  In August 1971 the Veteran presented for emergency treatment after having been hit in the head by a baseball; a radiologic sinus series was normal.  He was treated for URIs in February 1973 and November 1973, and for URI with bronchitis in April 1974.

The Veteran had a periodic physical examination in June 1975.  In the self-reported Report of Medical History the Veteran endorsed a history of sinusitis, but the corresponding Report of Medical Examination characterizes the mouth and sinuses as normal on examination.  

The Veteran was treated for viral URIs in November 1975 and March 1977, and      for conjunctivitis/rhinitis in January 1978.  He was treated for URI with rhinitis in November 1980 and for URI in April 1987.  He had a periodic physical examination in June 1987 in which the mouth and sinuses were normal, but he was treated again for URI in August 1987.

The Veteran had a retirement physical examination in September 1987.  In the supporting Report of Medical History the Veteran endorsed a history of sinusitis;  he reported having had intermittent sinusitis since childhood, which he self-treated with over-the-counter medications.  The corresponding Report of Medical Examination showed normal mouth and sinuses.

A VA rating decision in July 1988 denied service connection for sinusitis, based on a determination that the condition existed prior to service (EPTS) without evidence of an increase during service.

The Veteran presented to the VA community-based outpatient clinic (CBOC) in March 2005 to establish himself as a patient.  He had no current complaints, and clinical examination of the mouth and nose was unremarkable.

In June 2008 Dr. DJF submitted a letter stating it is more likely than not that the Veteran's currently diagnosed sinusitis and allergic rhinitis are residual to the URIs experienced by the Veteran during service.

Treatment reports from Dr. DJF during the period February 2002 through February 2013 show the Veteran was treated primarily for cerumen impaction.  In regard to the sinuses, Dr. DJF entered an impression of rhinitis in February 2002; however,  in July 2002, February 2004, September 2004, March 2005, August 2005, January 2006, April 2006, August 2006 and March 2007 the nasal septum and nasal turbinates were normal.  In February 2008 the Veteran had reddened septum but normal turbinates.  The septum and turbinates were normal in November 2008    and September 2009.  In July 2010 the septum was normal but turbinates were abnormal, although the nature of the abnormality was not recorded.  Septum and turbinates were normal in August 2010, December 2010, April 2011 and January 2012.  In July 2012 the Veteran had an erythematous nasal passage, and Dr. DJF entered an impression of allergic rhinitis.  In February 2013 there is no indication  of sinus complaints, although the Veteran continued to use a nasal spray.

In March 2012 the Veteran testified that he had not pursued service connection     for sinusitis in 1988 because he thought at the time that it was a dead issue.  His symptoms started during his first assignment in service had have continued thereafter.  During service his symptoms were simply characterized as URI and treated by nasal spray and allergy medication.  The Veteran was exposed during service to fumes from fuel and to tear gas at periodic gas mask training.  After discharge from service he had corrective surgery, but this did not provide complete relief. 

The Veteran had a VA C&P examination in March 2014, performed by an examiner who reviewed the claims file.  The Veteran complained of sinusitis and rhinitis, with difficulty breathing through the nose, swollen eyelids and rhinorrhea.  He stated these symptoms began during service and had progressively worsened.  The examiner performed a clinical examination and noted observations in detail; X-ray of the sinuses showed deviated septum and no evidence of current sinusitis.  The examiner diagnosed current allergic rhinitis and deviated nasal septum.  The examiner stated an opinion that the current allergic rhinitis is not likely related to service, stating as rationale that there is no evidence of chronic allergic rhinitis during service or during the years proximal to service.  The examiner disagreed with the opinion of Dr. DJF to the effect that allergic rhinitis and chronic sinusitis were caused by URIs during service, because the Veteran did not have current sinusitis on examination and because the preponderance of medical literature does not support URIs as a cause of allergic rhinitis.  The examiner cited medical text that distinguished acute rhinosinusitis (ARS), which is considered normal when occurring up to three times per year, from chronic rhinosinusitis (CRS), which lasts 12 weeks or longer despite attempts at medical management and must meet specific diagnostic standards.  Such CRS was not shown in service.  In regard to deviated septum, this is not likely related to service because X-rays in service are silent for such condition and the earliest documentation occurs 12 years after discharge from service.

On review of the evidence of record, the Board finds at the outset that there is no diagnosis of sinusitis in service and no diagnosis of sinusitis since service.  Dr. DJF referred to a diagnosis of sinusitis in his June 2008 letter, but his own office notes  are silent in regard to any such diagnosis; while Dr. DJF's office notes refer to rhinitis on two occasions, they do not refer to sinusitis.  Further, the VA examiner clearly distinguished between ARS and CRS, and the record is silent in regard to   any symptoms approximating CRS during or after service.  As the most probative evidence fails to link a current diagnosis of sinusitis with service, service connection is not warranted.

Turning to rhinitis, the Veteran is shown to have been intermittently treated for such disorder during and after service.  However, there is conflicting medical opinion as to whether the Veteran has current chronic rhinitis that is related to service, with  Dr. DJF providing a positive opinion and the VA examiner providing a negative opinion.  The Board finds the opinion of the VA examiner to be of greater probative value.  

Dr. DJF stated it is more likely than not that the Veteran's allergic rhinitis is residual to the URIs experienced by the Veteran during service, and the VA examiner stated that current allergic rhinitis is not likely related to service.  However, Dr. DJF provided no supporting rationale for his opinion, whereas        the VA examiner provided a detailed rationale that not only supports his own opinion but also refutes the opinion of Dr. DJF.  "It is the factually accurate,      fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion." Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board also notes that STRs refer to rhinitis only twice during the Veteran's    21 years of service, and Dr. DJF only cited rhinitis twice during the 13 years of treatment records before the Board.  A private treatment report from August 2000 also noted a finding of left rhinitis.  The intermittent nature of such findings lends further support the VA examiner's opinion that the Veteran did not have a chronic disorder during or after service.    

In sum, based on the evidence of record and analysis above, the Board finds that   the Veteran did not have chronic sinusitis during or after service, and that current allergic rhinitis is not incurred in or aggravated by service.  Accordingly, the requirements to establish entitlement to service connection are not met and the claim must be denied.  As the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.   Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

Service connection for obstructive sleep apnea

Service treatment records show no indication of sleep apnea during service.  Also, periodic physical examinations are silent in regard to any history of sleep apnea symptoms during service.

Private treatment records show that the Veteran was noted in August 2000 to         be snoring and mouth-breathing.  Examination showed left side rhinitis and       nasal obstruction, with uvular hypertrophy.  The Veteran thereupon underwent uvuloplasty surgery.  Formal diagnosis of sleep apnea is not recorded at the time.

The Veteran presented to the VA CBOC in March 2005 to establish himself as a patient.  The report is silent in regard to any past or present sleep apnea complaints.

Dr. DJF submitted a letter in April 2006 asserting that the Veteran had a history of sinus problems that resulted in sleep apnea.  Dr. DJF submitted a subsequent letter in June 2008 stating that medications taken for URIs were the true cause for the Veteran's hypertension, which led to subsequent coronary artery disease (CAD)  and sleep apnea.

In July 2009 the Veteran presented to the VA outpatient clinic for followup of various medical problems.  He reported that he would wake himself by loud snoring, and also reported nocturnal apneic episodes and daytime sleepiness.  He was referred for sleep study to rule out sleep apnea; he was also recommended to lose weight with portion control and exercise.  The consequent VA sleep study consult in July 2009 notes that the Veteran's body mass index (BMI) was greater than 30.  

The Veteran subsequently had a sleep study in September 2009 in which the clinical impression was severe obstructive sleep apnea (OSA).  The clinician advised the Veteran to lose weight and to avoid respiratory depressants such as alcohol, sedatives or hypnotics.  The clinician also offered sleep hygiene suggestions to enhance sleepiness at night.  The Veteran subsequently received a continuous positive airway pressure (CPAP) machine in November 2009. 

In March 2012 the Veteran testified that he had been diagnosed with sleep apnea   in 2009 or 2010.  Dr. DJF had provided him with a statement supporting a nexus between sleep apnea and respiratory problems in service; at the time he wrote that opinion Dr. DJF had reviewed some medical treatment records provided by the Veteran.

The Veteran had a VA C&P examination in March 2014, performed by an examiner who reviewed the claims file.  The Veteran reported having been diagnosed with sleep apnea in 2000 and having undergone uvulopalatopharyngoplasty (UP3) in 2001, with sleep study in 2009 that resulted in CPAP.  CPAP resulted in good relief of symptoms and the Veteran had no current signs of sleep apnea on examination.  The examiner diagnosed sleep apnea and stated it is not likely that the disorder is incurred in or caused by service.  The examiner stated as rationale that such disorder was not diagnosed until 2000, approximately 12 years after discharge from service; prior to that time treatment records are silent in regard to such symptoms.  The examiner disagreed with Dr. DJF's opinion that URIs in service had led to sleep apnea, because obstructive sleep apnea caused by anatomical abnormalities  (obesity, redundant tissue in the soft palate or low soft palate, enlarged tonsils or uvula, large or posteriorly located tongue) as well as by neuromuscular disorders or by alcohol or sedative use at bedtime.  Allergic rhinitis also presents a different constellation of symptoms and different causation.  Although sleep apnea may be associated with hypertension, or with allergic rhinitis and nasal congestion, the reverse is not true (i.e., those disorders are not documented to cause or aggravate sleep apnea).  The examiner cited three medical texts in support of this opinion. 

On review of the evidence of record, the Board finds the Veteran to be diagnosed with OSA; thus, a current disability is shown.  However, there is no competent    and persuasive evidence that the Veteran had OSA during service.  Rather, the Veteran appears to assert that OSA is secondary to sinusitis/rhinitis, for which 
he is concurrently seeking service connection.  As the Board has denied service connection for sinusitis and for rhinitis, entitlement to secondary service connection based on those disorders is not for consideration.  38 C.F.R. § 3.310.

Regarding direct service connection, Dr. DJF asserts a relationship between the Veteran's respiratory problems in service, generally recorded in STRs as URIs, and the claimed OSA; he also cites a chain of causation extending from medications for URIs through CAD/hypertension to the claimed OSA.  The Board notes in response that hypertension and heart disease are not service-connected disabilities.  As regards the URIs during service as a specific cause for OSA, Dr. DJF provided      no clinical rationale in support of his opinion, whereas the VA examiner provided detailed clinical rationale and cited medical texts in support.  Accordingly, the opinion of the VA examiner is considered to be more probative than that of Dr. DJF.  Nieves-Rodriguez, 22 Vet. App. 295, 304.

In sum, based on the evidence of record and analysis above the Board finds that the preponderance of the probative evidence is against a finding that OSA manifested during service or is related to service.  Accordingly, the requirements to establish service connection are not met and the claim must be denied.  As the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.   Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for rhinitis is denied.

Service connection for sinusitis is denied.

Service connection for obstructive sleep apnea is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


